DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered. 
 
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.

Rejections under 35 USC § 102 (a)(1): Chang
The remarks take the position that Chang et al. fail to teach the intentional feeding of a stripper gas because Chang et al. teaches the leak is undesirable.  As discussed in the advisory action MPEP 2131.05 recites “a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.  The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis”.  That is, Chang teaches in paragraph [0032] “in some embodiments, molecules of the insulating gas may be leaked into the stripper tube 40 and become positively charged via collisions with the negative ion beam 10 and accelerated through the output electrodes 25. If the insulating gas is SF.sub.6, additional undesired ions may be S.sup.+ and F.sup.+. Additionally, if the stripper tube 40 is graphite, undesired C.sup.+ ions may be produced in the stripper tube 40 from primary ion beam sputtering. These undesired positive ions may be created in the stripper tube 40 and may be extracted by the output electrodes 25 as part of the positive ion beam 50”
That is, Chang clearly teaches an undesirable leaking of insulating gas in some embodiments.  The leaking of gas is a feeding of gas into the stripper tube.  Since the insulation gas performs the claimed conversion, Chang anticipates the claim.  The claim in no way precludes the use of more than one gas in the stripper tube, therefore an insulation gas the performs undesirable charge conversion as in Change is sufficient to meet the claim limitations.  Moreover, a leakage of gas from one area to another would result in a localized increased pressure region as a result of the insulation gas moving into the tube.  That is, leaking of gas from one area to another is the result of a pressure differential (there would be no leaking if the pressure inside the tube was equal to pressure outside the tube).  The suggestion of leakage implies the pressure inside the stripper tube is lower than outside, leaking of gas would result in an increasing pressure within the tube that is localized initially to the leak in the tube 40.  Therefore, Chang still anticipates the claim.  

Rejections under 35 USC § 103: Satoh in view of Hotchkis:
	The remarks point out that Satoh uses argon in the stripper for ion implantation of dopant ions.  The remarks note one type of ion beam disclosed by Satoh is a boron ion beam.  Satoh also discloses an arsenic ion beam (see paragraphs [0027], [0032] and [0039]).  
	The remarks note that Hotchkis teaches an actinide ion beam for analysis.  The remarks note that actinides are heavy metallic elements.  Hotchkis also discloses the use of iron, iron oxide and Iodine (see table 1).  Hotchkis also cites a reference  4 for using SF6.  The reference Datz is titled “charge states of 15-140 MeV bromine ions and 15-162 MeV iodine ions in solid and gaseous medium” (see publication submitted herewith).  Thus, by reference Hotchkis also suggests bromine ions.  Hotchkis teaches iron also results in an increased the charge state yield using SF6 over Ar (table 1).  Since iron has an atomic mass of ~56 AMU, iron is considered a heavy ion.  By this definition, Hotchkis would also consider an arsenic ion to be a heavy ion.  That is, arsenic has an atomic mass of ~75 which is greater than iron.
	The remarks position regarding actinides having an atomic mass an order of magnitude greater than boron has been found persuasive.  Therefore, this rational is withdrawn.  Moreover, the discussion with regards to carbon beams, has been persuasive.  However, as discussed above Satoh is not limited to Boron and Hotchkis is not limited to Actinides.  Satoh teaches that an arsenic ion may be used and Hotchkis teaches that an iron ion may be used and by reference it was known that bromine ions may be used with a SF6 stripper (see Datz, table 1 on page 289, showing at some SF6 at particular MeV have a charge distribution more favored to the higher charge states than the Ar gas).  Arsenic has an atomic mass of ~75 AMU, iron has an atomic mass of ~56 AMU and bromine has an atomic mass of ~80 AMU.  That is, Hotchkis while suggesting that for light ions such as carbon that SF6 is less desirable, for iron and bromine it would more desirable than argon.  Table 1 of Hotchkis shows an improvement of 5+ charge states for the iron using SF6 to be nearly double that of the yields from using argon. Since iron is has a lower atomic mass than arsenic and actinides have a higher mass than arsenic, one of ordinary skill in the art would expect that ions having an atomic mass of at least iron ions and up to actinide ions would see in an increase yield in 5+ charge states  (It appears that iron is the lower limit disclosed in Hotchkis as “heavy ions” (abstract) because iron is the lowest atomic mass measured).  Since arsenic falls within that range, the same advantages disclosed in Hotchkis would be applicable to Satoh.  Indeed, the referenced Datz teaches Bromine also shows an improvement in yields over argon (see table 1 on page 289).  Bromine has a similar atomic mass as the arsenic  in Satoh.  Therefore, one of ordinary skill in the art would have an expectation that a stripper using SF6 and arsenic ions would result in an increased yield of higher charge state ions.  Specifically, Hotchkis teaches heavier ions result in improved charged state yields.  Since iron ions are shown by Hotchkis to have improved charged state yields, masses such as arsenic would fall into the category of heavier ions as disclosed by Hotchkis.
	Moreover, it is noted the type of ions are not claimed, therefore is applicable to all ion beams.  As discussed in the final rejection, Hotchkis is relevant to solving the same problem as the applicant, therefore even though it is in a separate field of endeavor it is analogous art (i.e. even though Hotchkis is related to a different field of endeavor of analysis rather than implantation it is still analogous art and  applicable to the claimed invention, see MPEP 2141.01 (a)(I)).  Lastly, as pointed out in the Advisory action, Satoh fails to disclose the substitution of SF6 for argon.  However, the substitution was known to Hotchkis.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute one stripper gas for another because the results would be predictable (i.e. increasing the charge states of the ions in the stripper tube). See MPEP § 2143(I)(B).  The claimed invention as a whole suggests any ion in a stripper gas of SF6 would result in increased charged yield.  Satoh teaches heavier ions including arsenic and Hotchkis teaches heavier ions down to an atomic mass range less than arsenic would increase the charge state yield.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the argon for the SF6 as suggested by Hotchkis to result in the claimed invention because it would increase the charge state yield of the ions, which is a desired effect of Satoh .
	In summary since Hotchkis teaches “significantly higher yields for charge states of heavy ions” and iron is considered a heavy ion having a lower atomic mass than the arsenic ions of Satoh, arsenic would fall within the definition of Hotchkis of a heavy ion and would have the same advantages of using SF6 instead of argon as the ions disclosed in Hotchkis.
	As a final note, Hotchkis, like the disclosed invention, recognizes “typical [[stripper]] gases in use today are Ar, N2 and O2.” (page 14, right column second full paragraph), however advantages of using Sulphur hexafluoride include a higher mean charge state and a broader charge state distribution for all beams studied except carbon (conclusion section).  Satoh is evidenced that higher charge state results in ions that can gain more energy ([0020]) with the result desired charge state higher than the amount obtained at the ion source.  Since both inventions are directed towards increasing the charge state yield, it would have been obvious to substitute the typical stripper gas as recognized by Hotchkis for the SF6 because it would result in an increase in higher charge state of ions, which is the desired effect of Satoh.
	The remarks have been found unpersuasive and the amendments are specifically addressed in the rejection herein below.

Specification
The disclosure is objected to because of the following informalities: Page 12, lines 26-27 recite “charge stripping capabilities associated with passing a 10 MeV iodine ion beam through various gases and foils is provide for in fig. 3”.  This passage is referring to figure 4 not to figure 3.  Figure 3 “illustrates a comparison of the charge state distribution after passing a 7200 KeV arsenic ion beam through a gas stripper containing SF-6 and through a gas stripper containing argon” .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a net charge of -1 and the second charge state comprises a net charge of +1 or greater”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US pgPub 2016/0064186).
Regarding claim 9, Chang et al. teaches a method for operating a high energy ion implanter (inherent to the apparatus of figure 5), the method comprising: 
generating ions of a beam species from an ion source (500), thereby defining an ion beam (inherent); 
mass analyzing the ion beam thereby selecting ions of a first charge state to enter into an accelerator (inherent function of mass analyzer 510), wherein the first charge state has a negative net charge ([0032] teaches negative ion beam); App. No. 16/887,446 Page 4 
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages located within the accelerator (fig. 1, 20 in 100), thereby defining accelerated ions at a first kinetic energy level (inherent after acceleration of ions via 20); 
feeding a stripper gas comprised of sulfur hexafluoride into a stripper tube  of a charge stripper (insulation gas leaked into stripper tube 40, gas comprises SF6, since electrons are stripped, it is a stripper gas), thereby creating a localized high pressure region within the stripper tube (localized high pressure at region of leak);
stripping the accelerated ions with the stripper gas (gas in stripper tube 40 includes argon  or nitrogen ([0021]) and leaked SF6 see paragraph [0032]), thereby converting the ions of the first charge state to positive ions of a second charge state (inherent function of stripper tube 40, see paragraph [0004].  Note there is no requirement that SF6 actually perform the conversion.  Moreover, SF6 is taught to collide with negative ions to generate positive charges in paragraph [0032]), wherein the first charge state is different from the second charge state (via electron stripping); and accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages located within the accelerator (stages 25).
Regarding claim 17, Chang et al. teach wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater ([0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of Hotchkis (“Hotchkis et al. “Sulphur hexafluoride as a stripper gas for tandem accelerators”) (as submitted with the IDS of 10 September 2020).
Regarding claim 9, Satoh teaches a method for operating a high energy ion implanter (inherent in the apparatus of figure 1), the method comprising:
generating ions of a beam species from an ion source (ion source 102), thereby defining an ion beam (101);
mass analyzing the ion beam (104), thereby selecting ions of a first charge state to enter into an accelerator ([0023]), wherein the first charge state has a negative net charge (first interpretation: [0024] teaches tandem accelerator, as evidenced by the instant disclosure at paragraph [0009] the tandem accelerator is well known to use negative ions, thus negative ions are deemed inherent.  Alternatively, Satoh is interpreted not to teach this limitation in the obviousness type rejection below);
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages (230, [0030]) located within the accelerator (as seen in figure 2, [0030]), thereby defining accelerated ions at a first kinetic energy level (inherent to first stages 230);
feeding a stripper gas (226) into a stripper tube (228) of a charge stripper (220), thereby creating a localized high pressure region within the stripper ([0031] note control the flow rate of the gas from the gas source into the charge stripper, thus localized increased pressure at connection point between gas source 226 and tube 228);
stripping the accelerated ions with the stripper gas (226), thereby converting the ions of the first charge state to positive ions of a second charge state ([0029], [0032]), wherein the first charge state is different from the second charge state ([0029], [0032]); and
accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages (232) located within the accelerator (as seen in figure 2).
Satoh differs from the claimed invention by teaching argon or Xenon as examples of the stripping gas ([0031]) and in a second interpretation not specifically disclosing  the first charge state has a negative net charge, thus differs from the claimed invention by not disclosing the charge stripper comprises sulfur hexafluoride gas.
However, Hotchkis teaches the first charge state has a negative net charge (abstract) and the charge stripper comprises sulfur hexafluoride gas (title).
Hotchkis modifies Satoh by expressly suggesting the use of a net negative charge ion from the ion source and suggesting the substitution of argon gas with the conventional argon gas (abstract) as used in Satoh.
Since both inventions are directed towards tandem accelerators, it would have been obvious to use negative ions because negative ions are conventionally and well known to be used in tandem accelerators (introduction of Hotchkis and as evidenced by [0009] of the pre-grant publication).  Moreover, Hotchkis gains the higher yields using a negative ion, therefore it would be obvious to select similar negative ions to achieve the same results.  Moreover, since both inventions are directed towards strippers comprising gas, it would have been obvious to one of ordinary skill in the art to substitute the argon gas of Satoh for the SF6 gas of Hotchkis because SF6 “is shown to provide significantly higher yields for charge states of heavy ions above the mean charge state”.  Satoh teaches arsenic, which is heavier than iron of Hotchkis and thus a heavy ion.  Further, Hotchkis is analogous art in that it is reasonably pertinent to the problem faced by the inventor (MPEP 2141.01(a) I), mainly how to increase the charge state yield ([0039]).  Thus, it would be obvious to one of ordinary skill in the art to substitute the gas of Satoh for that of Hotchkis because it would increase the yield for charge states of heavier ions such as arsenic.  Moreover, Hotchkis recognizes that argon is used as a stripping gas as is done in Satoh.  Hotchkis suggests the substitution of argon for SF6 achieves higher charge state yield in heavier ions (i.e. like arsenic ions in Satoh).  Therefore, the substitution of SF6 for argon would have led to predictable results of increasing charge state yield at the effective filing data of the claimed invention.  Lastly,  Hotchkis, like the disclosed invention, recognizes “typical [[stripper]] gases in use today are Ar, N2 and O2.” (page 14, right column second full paragraph), however recites advantages of using Sulphur hexafluoride including a higher mean charge state and a broader charge state distribution for all beams studied except carbon (conclusion section).  Satoh is evidenced that higher charge state results in ions that can gain more energy ([0020]) with the result desired charge state higher than the amount obtained at the ion source.  Since both inventions are directed towards increasing the charge state yield, it would have been obvious to substitute the typical stripper gas as recognized by Hotchkis for the SF6 because it would result in an increase in higher charge state of ions, which is the desired effect of Satoh of increasing beam current.

Regarding claim 10, Satoh teaches wherein stripping the accelerated ions is performed with a stripping efficiency that is based on the first kinetic energy level ( [0033]), wherein the stripping provides more ions of the second charge state than are present at the ion source ([0032] “an increase in energy above 1 MeV in FIG. 3 demonstrates a correlation with an increase in the fraction or concentration of Boron with a plus three charge stage after stripping ”. Note arsenic ions may also be used), and wherein a beam current of the accelerated ions is increased at a second kinetic energy that is greater than the first kinetic energy level (inherent in the second acceleration stages 232.  See also step 514 in figure e5 and step 612 in figure 6).
Regarding claim 11, Satoh teaches wherein stripping the accelerated ions comprises supplying the gas within the charge stripper ([0031]), thereby stripping an electron from respective ions of the first charge state to convert the ions of the first charge state to ions of the second charge state (stripping electrons [0031] for higher charge state), and further comprising adjusting a flow rate of the sulfur hexafluoride gas into the charge stripper based on at least one of an energy, a current and/or the beam species of the ion beam ([0031]).
Satoh fails to disclose SF6, however such a gas would have been obvious as discussed in claim 8 above.
Regarding claim 12, Satoh teaches wherein one or more of the first plurality of accelerator stages and the second plurality of accelerator stages respectively comprise at least one resonator, whereby the resonator generates an RF accelerating field to accelerate ions therein ([0028]).
Regarding claim 13, Satoh teaches wherein the second charge state is more positive than the first charge state ([0031] stripping electrons for higher charge state).
Regarding claim 14, Satoh teaches wherein the first plurality of accelerator stages and second plurality of accelerator stages comprise at least ten accelerator stages and at least one resonator (see claim 5. See also [0028] for any number of stages).
Regarding claim 15, Satoh teaches wherein the second charge state increases a net charge of the first charge state by at least one ([0029], see also Hotchkis table 1 <q> is the mean charge state increased by a negative iron ion).
Regarding claim 18, Satoh teaches wherein the charge stripper is positioned downstream of at least one of the first plurality of accelerator stages and upstream of at least one of the second plurality of accelerator stages (as seen in figure 2, 220 between 230 and 232).
Regarding claim 19, Satoh teaches wherein a quantity of the first plurality of accelerator stages is less than or equal a quantity of the second plurality of accelerator stages (figure 2 shows 230 with three stages 202/204/205 and 232 with four stages 206/208/210/212).
Regarding claim 20, Satoh teaches wherein a quantity of the first plurality of accelerator stages is greater than a quantity of the second plurality of accelerator stages ([0030]).
Regarding claim 21, Satoh teaches wherein stripping the accelerated ions is performed at two or more accelerator stages selected from the first plurality of accelerator stages and second plurality of accelerator stages (fig. 2 gas stripping performed between stages 205 and 206 (i.e. two acceleration stages) selected from the first plurality of stages 230 and second plurality of stages 232).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hotchkis and further in view of JPH08-23067 (copy of publication and machine translation submitted with the office action of 12 January 2022).
Alternatively, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hotchkis as evidenced by Memering et al. (US pgPub 2016/024646)
 Regarding claim 17, Satoh teaches increasing the charge states (see citations above), however does not specifically disclose a first charge state with a net negative charge.
However, ‘067 wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater (see sentence bridging pages 1-2).
‘067 modifies the combined device by suggesting a negative ion source.
Since both inventions teach electron stripping, it would have been obvious to select a negative ion source for the device of Satoh, when a particular charge state of an ion species is desired for ion implantation.
Alternatively, Hotchkis teaches  wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater (see table 1, Fe- and a mean charge state of 3.43).
Hotchkis modifies Satoh by suggesting a negative ion source.
Since both inventions teach electron stripping, it would have been obvious to select a negative ion source for the device of Satoh, when iron is the particular species desired to be implanted.  See as evidence Memering et al. teaching iron ion implantation ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881